DETAILED ACTION
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Species A: Method encompassing Claims 1-4 – In this method, a dual thickness fuse structure is formed by deposing an insulator material on an underlying substrate, then patterning the insulator material to form a bump and adjacent openings in the insulator material thereby exposing the underlying substrate and followed by depositing conductive material over the bump and in the adjacent openings and planarizing the conductive material to form a continuous wiring structure comprising a thin laser fuse portion and thicker overpass wiring structure on a same wiring level.
Species B: Method encompassing Claims 5-14 – In this method, a dual thickness fuse structure is formed by first fabricating a single bump of single insulator material on the underlying insulator layer, then JBUR071-US-DIV13 of 18forming a barrier layer contacting the underlying insulator layer and top surface and vertical side surfaces of the single bump, and followed by forming a continuous wiring structure of conductive material on the barrier layer over the single bump and the underlying insulator layer, the continuous wiring structure comprising a thinner fuse portion over the single bump and a thicker overpass wiring structure over the underlying insulator layer. Thus, this method is different than the method of Species A.
Species C: Method encompassing Claims 15-20 – In this method, a dual thickness fuse structure is formed by fabricating one or more wires in an insulator layer, then JBUR071-US-DIV15 of 18forming a single bump composed of a single insulator material on a top surface of the insulator layer, then forming a continuous wiring structure of conductive material on a single wiring level over the single bump and the insulator layer. Then planarizing the single continuous wiring structure to comprise a thinner fuse portion over the single bump and a thicker wiring structure over the insulator layer. It is followed by forming a barrier layer contacting an upper surface of the planarized continuous wiring structure including the fuse portion and the thicker wiring structure. Thus, from process point of view, this method is different than the methods of Species A and B.
Restriction for examination purposes as indicated is proper because all the method inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have acquired a separate status in the art due to their recognized divergent subject matter and design. 
the inventions have acquired a separate status in the art in view of their different classification.
the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
The inventions as claimed have nothing of record to show them to be obvious variants. The claims to the different species require a different field of search, e.g. searching different class/subclass combinations and employing different search strategies and search queries, specifically to find the different features listed above.
Applicant is advised that the reply to this requirement to be complete must include 
(i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and 
(ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 (a) of the other invention.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to S M SOHEL IMTIAZ whose telephone number is (408) 918-7566.  The examiner can normally be reached on 8AM-5PM, M-F, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached at 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-483-7233.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S M SOHEL IMTIAZ/Examiner, Art Unit 2812                                                                                                                                                                                                        


08/12/2022